             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CIVIL CASE NO. 1:18-cv-00098-MR-WCM


JOSHUA T. GRIFFIN,                     )
                                       )
                        Plaintiff,     )
                                       )
      vs.                              )   ORDER
                                       )
SHANNON MORTIER, in her official )
and individual capacities, VAN         )
DUNCAN, in his official and            )
individual capacities, GLEN            )
MATAYABAS, in his official and         )
individual capacities, SCOTT           )
ALLEN , in his official and individual )
capacities, BUNCOMBE COUNTY            )
SHERIFF’S DEPARTMENT,                  )
BUNCOMBE COUNTY, JOHN DOE,             )
in his official and individual         )
capacities, and OTHER UNKNOWN )
DEFENDANTS,                            )
                                       )
                        Defendants.    )
_______________________________ )

     THIS MATTER is before the Court on the Motions to Dismiss filed by

Defendants Van Duncan, Glen Matayabas, Scott Allen, the Buncombe

County Sheriff’s Department, and Buncombe County [Docs. 4, 5]; the

Magistrate Judge’s Memorandum and Recommendation [Doc. 21] regarding
the disposition of those motions; and the Plaintiff’s Objections to the

Memorandum and Recommendation [Doc. 22].

     Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable Dennis L. Howell, United States Magistrate

Judge, was designated to consider the Defendants’ motions and to submit a

recommendation for their disposition.

     On August 14, 2018, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a

recommendation regarding the motions to dismiss. [Doc. 21]. The parties

were advised that any objections to the Magistrate Judge’s Memorandum

and Recommendation were to be filed in writing within fourteen (14) days of

service. The Plaintiff timely filed Objections on August 28, 2018. [Doc. 22].

     After careful consideration of the Memorandum and Recommendation

and the Plaintiff’s Objections thereto, the Court finds that the Magistrate

Judge’s proposed conclusions of law are correct and consistent with current

case law. Accordingly, the Court hereby overrules the Plaintiff’s Objections

and accepts the Magistrate Judge’s recommendation that the motions to

dismiss should be granted.

     IT IS, THEREFORE, ORDERED that the Plaintiff’s Objections to the

Memorandum and Recommendation [Doc. 22] are OVERRULED; the
                                        2
Memorandum and Recommendation [Doc. 21] is ACCEPTED; the Motions

to Dismiss filed by Defendants Van Duncan, Glen Matayabas, Scott Allen,

the Buncombe County Sheriff’s Department, and Buncombe County [Docs.

4, 5] are GRANTED; and the Plaintiff’s claims against the Defendants Van

Duncan, Glen Matayabas, Scott Allen, the Buncombe County Sheriff’s

Department, and Buncombe County are hereby DISMISSED.

     IT IS SO ORDERED.


                       Signed: November 19, 2018




                                        3
